FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROXANA MARIBEL NOLASCO-                          No. 08-74114
 ALVAREZ,
                                                  Agency No. A098-559-156
                Petitioner,

    v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                           **
                              Submitted January 11, 2010


Before: BEEZER, TROTT, and BYBEE, Circuit Judges.

         Roxana Maribel Nolasco-Alvarez, a native and citizen of El Salvador,

petitions for review from the Board of Immigration Appeals dismissal of her



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
appeal from the immigration judge’s denial of her applications for withholding of

removal and relief under the Convention Against Torture (“CAT”). The BIA noted

that petitioner was not eligible for asylum based on her failure to file a timely

asylum application. The BIA denied petitioner’s applications for withholding of

removal and CAT based on her failure to establish persecution or the likelihood of

torture in El Salvador.

         Petitioner contends that the BIA erred by denying her application for asylum

based on her failure to establish past persecution or a well-founded fear of future

persecution. Petitioner alleged fear of gang activity in El Salvador.

         Petitioner does not challenge the BIA’s holding that she had failed to file a

timely asylum application, or that an exception to the timeliness requirement

applied, and therefore petitioner has waived any arguments concerning whether she

merited asylum relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived). Petitioner raises no issues before this court concerning the BIA’s denial

of her applications for withholding of removal or relief under the Convention

Against Torture. Petitioner, therefore, fails to raise any issues properly before this

court.

         PETITION FOR REVIEW DENIED.


jlf/Inventory                                2                                      08-74114